Title: To James Madison from Dennis Pennington and Others, [ca. 12 December 1815]
From: Pennington, Dennis
To: Madison, James


                    
                        
                            [ca. 12 December 1815]
                        
                        The memorial of the Legislature of the Indiana Territory, met at Corydon in the year 1815, Respectfully sheweth, That on the 9th. day of February 1813 from the alarming and Exposed situation of the Territory aforesaid to Indian hostilities—His Excellency John Gibson the then, acting Governor issued an order calling into the service of the United States, twelve Companies together with four companies that had been called previous to the date of the 9th. of February aforesaid making in the whole sixteen companies of militia, for the purpose of protecting the frontiers of the Territory aforesaid and to prevent its inhabitants from being slaughtered, which in a certain degree, had the desired effect, The order alluded to as aforesaid, Follows,
                        
                            
                                Head Quarters, February 9th. 1813Vincennes
                                General Orders.
                            
                            From the present situation of the Territory, I have thought proper, and do hereby order, that there be immediately organized by draft, one complete additional company from the 4th: Regiment, one complete additional company, from the 2nd: Regiment, one complete additional company, from the 6th: Regiment, two complete companies, from the 3rd: Regiment, two complete companies, from the seventh Regiment, and two complete companies, from the 8th: Regiment.
                            The Colonel commandants, will appoint some suitable person in their respective regiments, to muster and inspect their companies—Majr: Wilson Lagoe will command the four companies, from the first and fourth regiments—Majr: John Tipton, those from the second and fifth Regiments—Majr: John Vawter those from the third and 6th: Regiments; and major William Helm those from the 7th: and 8th: Regiments. When thus organized Majs: Lagoe and Tipton will report them selves to Lieut: Colo: Thomas Scott of the first Regiment; who is hereby appointed to the command of the eight companies, from the 1st:, 2nd:, 4th:, and 5th:, Regiments; And Majrs: Vawter and Helm to Colonel William Mc:Farland of the 6th: Regiment; who is here by appointed to the command of the eight companies, from the 3rd:, 6th:, 7th:, and 8th:, Regiments. Upon the companies being Reported to their respective Colonels—The Colonels having agreed upon a line of block houses, they must station, their respective commands upon the frontiers, in such manner as will best protect the citizens from the inroads and depredations, of our enemy. They will cause block Houses of sufficient strength to be built at such places, as may be agreed upon by them, and cause a chain of constant communications to be kept up between

them. Colonels Scott and Mc:Farland will report to and receive orders from the Commander in chief from time to time.
                            
                                John Gibsonacting Governor & Commander in ChiefIndiana Territory
                            
                        
                    
                    
                        After the issuing of the order aforesaid, another order issued, by the acting Governor aforesaid, appointing Colonel Robert M. Evans to the command, allotted to Colonel Scott, Some of those companies remained little upwards of three months in service, and some of those companies remained in service a shorter period. It will be observed that the order aforesaid is indefinite as it regards the time of service and of course the companies of militia aforesaid could not be legally discharged—until ordered by the commander in chief. Since the order refered to issued, and those sixteen companies were discharged, other companies of Militia have been ordered out for the protection of the frontiers of this Territory; and mustered into the service of the United States by order from his Excellency, Thomas Posey of the said Territory amongst his orders the following
                        
                            
                                General Order
                                Jeffersonville 8th: July 1813
                            
                            The commander in chief having Just rced. a communication from Colo Noble, of the distressed situation of the frontiers of Franklin County, owing to depredations lately committed and the danger the inhabitants are liable to by the Indians—Orders that Colo Noble will have a company from the 7th: Regiment of the militia of Franklin and order them to be equiped, and stationed, on such parts of the frontiers of said County as he may think most suitable for protection—which company will continue on duty one month except sooner discharged
                            
                                Thomas PoseyGovernor & Commander in chiefIndiana Territory
                            
                        
                    
                    
                        A company of Militia under the order aforesaid, was organized, from the 7th: Regiment and stationed on the frontiers for nearly one month; which company was commanded by Capt. Elliott Herndan, and in the month of Septr: 1813 by virtue of another order which issued by his Excellency Thomas Posey, a company of militia was organized, from the 7th: Regiment, and commanded by Capt John Brison who remained in service nearly one month on the frontiers of the Territory.
                        Your memorialists will further represent, that Col George Hunt in 1812 ordered into the service one company of Militia and the, particulars, attending the order and company, are set forth in a petition of Colo. Hunt and others, to the Legislature of this Territory a Copy of which is herewith submitted as follows—
                        
                        To his Excellency Thomas Posey, the Honorable the Legislative Council & House of Representatives of the Indiana Territory.
                        The petition of the undersigned, Citizens of Wayne County; most respectfully Represent, that during the Indian Trouble in the fall of 1812, the term of service of one company of militia being about to Expire, viewing the exposed situation of the frontier inhabitants of this County, the Colo Called a counsel of officers who in consequence of continual depredations, and recent Murders being committed on the inhabitants, and their property deter[m]ine, that it is expedient and absolutely necessary, that the Col Order out a Company to fill the vacancy; and accordingly Capt William Holman with his company were ordered into service on the 28th: day of November 1812 and continued in service three months, and were furnished provisions by Samuel Walker acting as commissary, for all which service and Rations, the officer, the Soldier or the commissary, have yet received no remuneration whatever. We therefore pray that our commander in chief and Honorable General Assembly, will take the matter into your consideration, and do in the premises as to you shall seem Just and right, placing implicit confidence in his Excellency, And the Honorable General Assembly, we the more cheerfully submit the case, Humbly hoping that the officer & Soldier & Commissary shall thereby receive their well earned pay—And as in duty bound we will ever pray &c Wayne, August 4th: 1814
                        
                            George Hunt ColE Butler CaptWhithead Capt &c &c
                        
                    
                    
                        Your Memorialists, will further Represent to your Excellency, that many of those men, who composed in part those Sixteen companies, and being called into the service of the United States, for the protection of the Inhabitants of the Territory, in the commencement of spring 1813; have been entirely prevented from raising of crops and measurably deprived of support for their families. The Militia refered to (except the company specifyed in the petition aforesaid, signed by Col Hunt and others) were found provisions while in service by the United States contractor at Vincennes, or by his agent, which induces your memorialists to believe, as that has been sanctioned by the goverment, the militia will certainly be paid. Your memorialists request your Excellency that a call be made on the Secretary at War, and it will be found that muster Rolls have been made out for those companies or some of them, and deposited in that office both the muster Rolls going into service and out of service, which will designate those companies of Militia, and with those Rolls the Officers commanding the companies, have forwarded to the War office their subsistance accounts—your memorialists further request your Excellency that an enquiry be made of the pay master of the army of the United States, or of the Secretary at War

for certain documents forwarded by Ambrose Whitlock Esqr pay master of this district, relative to the muster rolls of the field and staff officers, commanding those sixteen companies—And should those officers have erred; your memorialists, trust that it will not prejudice the plattoon officers and privates, composing the companies aforesaid.
                        Your memorialists therefore pray your Excellency, that if any error has accrued in forwarding the muster Rolls to the War department or the pay master of the army of the United States, instead, in the first instance, forwarding them to Ambrose Whitlock Esqr Pay master of this district, or error committed in the muster Rolls of the Field Officers &c. as aforesaid, Will cause such measures, immediately to be taken, as will secure the payment of the militia refered to, And that if any difficulties should arise, that your Excellency will request the Governor of the Territory, to forward a copy of all orders to you, relative to those companies of Militia that issued by the then acting Governor, General Gibson, or the present Governor, all of which is respectfully submitted.
                        
                            Dennis PenningtonSpeaker of theHouse of representativesDavid RobbPresident of theLegislative Council
                        
                    
                